Order affirmed, with ten dollars costs and disbursements, with leave to appealing defendant to answer within ten days from service of a copy of- the order herein. The complaint sufficiently states a cause of action in negligence, upon which theory the appellant may be held liable to the plaintiff for injuries she received in the use of the machine which the appellant manufactured and sold to a dealer from whom the plaintiff’s employers purchased it. (MacPherson v. Buick Motor Co., 217 N. Y. 382; Statler v. Ray Mfg. Co., 195 id. 478.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.